Citation Nr: 1329996	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  11-04 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and Dr. Collins


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1953 to October 1956, for which he received an honorable discharge.  He had additional active duty service from October 1956 to November 1958, for which his Department of Defense Form 214 (DD214) indicates his service was "under other than honorable conditions."  In response to an inquiry of the State Department of Labor, an administrative decision was entered in 1959 that the second period of service was undesirable, and was a bar to VA benefits.  The appellant has been notified of this holding on several occasions over the years and has never contested the finding.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO determined that new and material evidence had not been received to reopen the Veteran's claim for service connection for anxiety and situational depression.  Original jurisdiction over the Veteran's claims file now resides with the Oakland, California RO. 

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims service connection he is not claiming service connection for a specific diagnosis, but for his symptoms regardless of the diagnosis; and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The Veteran's claim seeks service connection for anxiety and situational depression.  The record reveals a current diagnosis of depressive disorder, not otherwise specified.  Applying the Court's ruling in Clemons, the issue on appeal encompasses service connection for any psychiatric disability in addition to anxiety and situational depression. 

The Veteran was afforded a videoconference hearing in July 2013; a transcript of those proceedings is associated with his Virtual VA paperless record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1991 rating decision, the RO determined that the Veteran's psychiatric disorder was not etiologically related to his military service.

2.  The Veteran was notified of the July 1991 decision in August 1991, and filed a notice of disagreement; upon receiving a September 1991 statement of the case, he did not perfect an appeal.

3.  Evidence received subsequent to the July 1991 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection.  


CONCLUSIONS OF LAW

1.  The July 1991 rating decision with respect to the Veteran's claim for service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.

New and Material Evidence

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

The RO denied the Veteran's claim for service connection for a psychiatric disorder in July 1991.  It was indicated that there was no evidence of a psychiatric disorder in his service treatment records.  The RO notified the Veteran the decision; he did not appeal, and the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

The Veteran submitted a new claim for service connection for a mental disorder in November 2008.  The Board finds that new and material evidence has been received to reopen the claim.  Specifically, at the July 2013 hearing, Dr. Collins testified that the Veteran had a diagnosis of depressive disorder, which began during service.  This evidence is new, as the depressive disorder was not previously diagnosed, and there was no evidence of a nexus between a psychiatric disorder and service at the time of the July 1991 denial.

The newly-submitted evidence is material; it pertains to an element of the claim for service connection that was previously implicitly found to be lacking, namely, whether the Veteran's psychiatric disorder is etiologically related to his military service.  As such, the evidence raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Veteran's claim is therefore reopened.


ORDER

Having presented new and material evidence, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  The appeal is allowed to this extent.


REMAND

At the July 2013 hearing, Dr. Collins testified that he had provided psychiatric treatment to the Veteran since 2012, and that it was his opinion that the Veteran's depressive disorder had its onset during his active duty.  Presently, Dr. Collins' treatment reports are not of record; those must be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Further, there is sufficient evidence to indicate that the current psychiatric disorder may be etiologically related to the Veteran's active duty service.  He must be provided an examination to determine the nature and etiology of the current disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all of the Veteran's current VA psychiatric treatment records, including, but not limited to, the records from his treatment with Dr. Collins.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his psychiatric disorder.  The examiner must review the claims file, any pertinent records in the Virtual VA system, and must indicate in the ensuing report that such a review occurred.  

Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder had its onset in service, or is otherwise etiologically related to the Veteran's honorable active duty service.

The examiner should treat the Veteran's two periods of active duty service (October 1953 to October 1956, and October 1956 to November 1958) separately in the ensuing report.  All opinions provided relating to an in-service etiology of any type must indicate whether the examiner is referring to the first period of active duty, the second period of active duty, or both.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resort to speculation, he or she should indicate why such an opinion would be speculative.  If the etiology of the Veteran's psychiatric disorder is unrelated to service, that too should be set forth in the report. 

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


